                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

CITY OF BOISE CITY, a municipal
corporation
            Plaintiff,                               Case No. 1:19-CV-049-BLW

       v.                                            MEMORANDUM DECISION
                                                     AND ORDER
RAUL MENDEZ,
        Defendant.


                                    INTRODUCTION

       The Court has before it a motion to remand filed by the City of Boise defendants.

The motion is fully briefed and at issue. For the reasons explained below, the Court will

grant the motion.

                                        ANALYSIS

       The City of Boise filed a claim against plaintiff Mendez in the Ada County Small

Claims Court for “[f]ailure to pay [your] mandatory sewer services provided by the City

of Boise pursuant to Boise City Code § 8-11.” Mendez removed the case to this Court

and the City responded by filing the motion to remand now before the Court.

       Because a defendant may remove a case under 28 U.S.C. § 1441(b) only if the

claim could originally have been filed in federal court, whether removal jurisdiction

exists must be determined by reference to the “well-pleaded complaint.” Merrell Dow

Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 808 (1986). Absent diversity – and

there is no diversity here – federal question jurisdiction is required. Caterpillar Inc. v.
Williams, 482 U.S. 386, 392 (1987). “[I]t is now settled law that a case may not be

removed to federal court on the basis of a federal defense, including the defense of pre-

emption, even if the defense is anticipated in the plaintiff’s complaint, and even if both

parties concede that the federal defense is the only question truly at issue.” Id. at 393.

       Here, the City’s claim for payment of a sewer fee pursuant to the City Code raises

no federal question on its face. While Mendez alleges constitutional defenses to the

City’s claim, such defenses cannot be the basis for a removal to federal court under

Caterpillar. For these reasons, the Court will grant the motion to remand.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to remand

(docket no. 3) is GRANTED, and that the clerk is directed to remand this case to the

Fourth Judicial District, Ada County Small Claims Court.



                                                  DATED: July 2, 2019


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge
